


Exhibit 10.1


AGREEMENT
 
This Agreement is made as of March 11, 2016 (this “Agreement”) between Care.com,
Inc., a Delaware corporation (the “Company”), and each of the parties listed on
Exhibit A hereto (collectively, “Tenzing Global”). The Company and Tenzing
Global are referred to herein as the “Parties.” Certain capitalized terms used
in this Agreement have the meanings ascribed to them in Section 3(b) below.
 
WHEREAS, Tenzing Global beneficially owns 2,450,000 shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”) as of the date of
this Agreement;


WHEREAS, Chet Kapoor (“Kapoor”) is the Managing Partner or a Portfolio Manager
of each Tenzing Global entity and has significant financial expertise and
in-depth knowledge of the technology and consumer industries; and
WHEREAS, the Company’s Board of Directors (the “Board”) believes Kapoor’s
financial, technology and consumer experience would make him a valuable addition
to the Company’s Board.
 NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:
 
Section 1. Covenants.
 
(a) Board Matters. The Company shall recommend that the Board and all applicable
committees of the Board take all necessary actions to appoint Chet Kapoor (the
“New Director”) to the Board as an additional Class III director with a term
expiring at the Company’s 2016 annual meeting of stockholders (the “2016 Annual
Meeting”). The Company shall recommend that the Board and all applicable
committees of the Board take all necessary actions to recommend to the
stockholders of the Company that such stockholders vote for the New Director for
election as a director of the Company at the 2016 Annual Meeting, to serve in
accordance with the By-Laws of the Company until the Company’s 2019 annual
meeting of stockholders (the “2019 Annual Meeting”) or until his successor is
duly elected and qualified.
 
(b) Replacements. The Company agrees that if the New Director resigns for any
reason (other than pursuant to Section 1(d)) or is otherwise unable to serve as
a director of the Company prior to the 2019 Annual Meeting, at the request of
Tenzing Global, the Board will consider an alternative substitute individual to
recommend to the Nominating and Corporate Governance Committee of the Board, and
will consider in good faith and consistent with its fiduciary duties any
individual recommended by Tenzing Global having relevant business and financial
experience and who qualifies as an “independent director” for purposes of the
listing qualification rules of the New York Stock Exchange (any such replacement
nominee recommended in accordance with the terms of this Section 1(b) shall be
referred to as the “Replacement Director”).
 
(c) Board Policies and Procedures. The New Director agrees, during the term of
any service as a director of the Company: (i) to comply with all policies,
procedures, processes, codes, rules, standards and guidelines applicable to
non-management members of the Board, including, without limitation, the
Company’s code of business conduct and ethics, insider trading compliance
policy, related party transaction policy and procedures and corporate governance
guidelines and (ii) to keep confidential and not publicly disclose discussions
and matters considered in meetings of the Board and Board committees and other
information received regarding the Company in connection with his capacity as a
member of the Board, in each case, unless previously disclosed publicly by the
Company or as required by the federal securities laws. Subject to the
confidentiality obligations hereunder, the New Director will be: (A) entitled to
receive copies of any notices, documents and other materials and information
distributed to the directors of the Company in their capacity as a member of the
Board, (B) afforded the same access to information of the Company as that
afforded to other directors of the Company in their capacity as a member of the
Board, (C) entitled to receive the same form of cash or equity compensation from
the Company for his service as a director of the Company as is afforded to the
non-management directors of the Company who are affiliated with the Company’s
venture capital firm stockholders in their capacity as a member of the Board and
(D) permitted to contact or communicate with management or employees of the
Company to the same extent the other directors of the Company, in their capacity
as a member of the Board, are permitted to contact or communicate with
management or employees of the Company. To the extent permitted by law and the
Company’s existing insurance coverage, the New Director will be covered by the
same indemnification and insurance provisions and coverage as are applicable to
the individuals that are currently directors of the Company. The New Director
shall provide the Company with such information concerning the New Director as
is required to be disclosed under applicable law or stock exchange regulations,
as promptly as necessary to enable timely filing of the Company’s proxy
statement.




--------------------------------------------------------------------------------




  
(d) Resignation. Any provision in this Agreement to the contrary
notwithstanding, if at any time after the date of this Agreement Tenzing
Global’s aggregate beneficial ownership (as defined in Rule 13d-3 promulgated by
the Securities and Exchange Commission (“SEC”) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)) of Common Stock decreases to less than
3.0% of the Company’s then outstanding Common Stock, then (A) Tenzing Global
shall cause the New Director (or any Replacement Director) to immediately offer
to resign from the Board and any committee of the Board on which he then sits
and (B) the Board shall promptly determine whether to accept such offer. In the
event that the Board accepts the offer to resign from the New Director (or any
Replacement Director), the New Director shall immediately tender his resignation
and parties shall have no further obligations under this Section 1.
 
(e) Affiliates and Associates; Ownership. Tenzing Global agrees that it will
cause its Affiliates and Associates to comply with the terms of this Agreement.
Tenzing Global shall keep the Company regularly apprised of collective and
beneficial ownership of Tenzing Global to the extent that such position differs
from the ownership positions publicly reported on the Schedule 13D with respect
to the Company originally filed by Tenzing Global with the SEC on March 27, 2015
(the “Schedule 13D”) and amendments thereto filed by Tenzing Global with the
SEC. Tenzing Global shall not increase its beneficial ownership of Common Stock
through purchases or acquisitions to more than 15% of the Company’s then
outstanding Common Stock (other than securities issued or purchased by the
Company pursuant to a stock split, stock dividend, stock repurchase or similar
corporate action initiated by the Company with respect to any Common Stock
beneficially owned by Tenzing Global on the date of this Agreement).
 
Section 2. Voting. From the date of this Agreement until the expiration of the
Standstill Period, Tenzing Global agrees to cause to be present for quorum
purposes and to vote by proxy and vote all shares of Common Stock beneficially
owned by Tenzing Global (i) in favor of the election of directors nominated by
the Board and (ii) otherwise in accordance with the Board’s recommendation on
any precatory or non-binding proposals and any non-Transaction related
proposals.
 
Section 3. Standstill.
 
(a) Tenzing Global agrees that, from the date of this Agreement until the
expiration of the Standstill Period, neither it nor any of its Affiliates or
Associates will, and it will cause each of its Affiliates and Associates not to,
directly or indirectly, in any manner, acting alone or in concert with others:
 
(i) engage in, directly or indirectly, any “solicitation” (as defined in Rule
14a-l of Regulation 14A) of proxies (or written consents) or otherwise become a
“participant in a solicitation” (as such term is defined in Instruction 3 of
Schedule 14A of Regulation 14A under the Exchange Act) in opposition to the
recommendation or proposal of the Board, or recommend or request or induce or
attempt to induce any other person to take any such actions, or seek to advise,
encourage or influence any other person with respect to the voting of the Common
Stock (including any withholding from voting or any solicitation of consents
that improperly seeks to call a special meeting of stockholders) or grant a
proxy with respect to the voting of the Common Stock or other voting securities
to any person other than to the Board or persons appointed as proxies by the
Board;
 
(ii) form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some of the persons identified on Exhibit A,
but does not include any other entities or persons not identified on Exhibit A
as of the date hereof); provided, however, that nothing herein shall limit the
ability of an Affiliate of Tenzing Global to join the “group” following the
execution of this Agreement, so long as any such Affiliate agrees to be bound by
the terms and conditions of this Agreement;
 
(iii) deposit any Common Stock in any voting trust or subject any Common Stock
to any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement solely among the
members of Tenzing Global and otherwise in accordance with this Agreement;
 
(iv) seek, or encourage any person, to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors;
 
(v) (A) make any proposal for consideration by stockholders at any annual or
special meeting of stockholders of the Company, (B) make any offer or proposal
(with or without conditions) with respect to any merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving the Company, or encourage, initiate or support any other third party
in any such related activity or (C) make any public communication in opposition
to any Company acquisition or disposition activity approved by the Board;
 




--------------------------------------------------------------------------------




(vi) seek, alone or in concert with others, representation on the Board, except
as specifically contemplated in this Agreement;
 
(vii) vote for any nominee or nominees for election to the Board, other than
those nominated or supported by the Board;
 
(viii) except as specifically provided in Section 1 of this Agreement, seek to
place a representative or other Affiliate, Associate or nominee on the Board or
seek the removal of any member of the Board, a change in the size, structure or
composition of the Board or a change in executive officers of the Company, other
than through non-public communications with the Company that would not
reasonably be expected to trigger public disclosure obligations for any Party;
 
(ix) seek to advise, encourage, support or influence any person with respect to
the voting or disposition of any securities of the Company at any annual or
special meeting of stockholders (other than such encouragement, support or
influence that is consistent with Company’s management or the Board’s
recommendation in connection with such matter);
 
(x) other than through action at the Board by the New Director acting in his
capacity as a director of the Company, seek to call, or to request the call of,
a special meeting of the Company’s stockholders, or make a request for a list of
the Company’s stockholders or for any books and records of the Company;
 
(xi) seek, propose, or make any statement with respect to, or solicit, negotiate
with, or provide any information to any person with respect to, a merger,
consolidation, acquisition of control or other business combination, tender or
exchange offer, purchase, sale or transfer of assets or securities, dissolution,
liquidation, reorganization, change in capital structure, recapitalization,
dividend, share repurchase or similar transaction involving the Company, its
subsidiaries or its business, whether or not any such transaction involves a
change of control of the Company (any of the transactions or events described in
this subsection (x), a “Transaction”);
 
(xii) acquire, announce an intention to acquire, offer or propose to acquire, or
agree to acquire, directly or indirectly, by purchase or otherwise, beneficial
ownership of any Common Stock of the Company representing in the aggregate
(among Tenzing Global and its Affiliates and Associates) in excess of 15% of the
Company’s then outstanding Common Stock (other than securities issued or
purchased by the Company pursuant to a stock split, stock dividend, stock
repurchase or similar corporate action initiated by the Company with respect to
any Common Stock beneficially owned by Tenzing Global on the date of this
Agreement);
 
(xiii) make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not reasonably be expected to trigger public disclosure obligations for
any Party; or
 
(xiv) enter into any agreement, arrangement or understanding with a third party
concerning any of the foregoing (other than this Agreement) or encourage or
solicit any person to undertake any of the foregoing activities;
 
provided, that, notwithstanding anything in this Section 3(a), it is understood
and agreed that this Agreement shall not be deemed to prohibit (x) the New
Director from engaging in any lawful act in his capacity as a director of the
Company that is either expressly approved by the Board or required in order to
comply with his fiduciary duties as a director of the Company or (y) solely with
respect to any Transaction that has been approved by a majority of the Board and
has been announced by the Company, Tenzing Global from making public statements,
engaging in discussions with other shareholders, soliciting proxies or voting
any shares or proxies consistent with the Board’s recommendation in connection
with such matter.
 
(b) As used in this Agreement:
 
(i) the terms “Affiliate” and “Associate” shall have the respective meanings set
forth in Rule 12b-2 promulgated by the SEC under the Exchange Act; provided that
neither “Affiliate” nor “Associate” shall include (A) any person that is a
publicly held corporation or organization and is an Affiliate or Associate
solely by reason of the fact that a principal or representative of Tenzing
Global serves as a member of the board of directors or similar governing body of
such corporation or organization, (B) any principal or representative of Tenzing
Global solely in its capacity as a member of the board of directors or similar
governing body of a publicly held corporation or organization, or (C) any
corporation or organization that is an Associate of a person solely because such
person, directly or indirectly, is the




--------------------------------------------------------------------------------




beneficial owner of 10% or more of any class of equity securities of such
corporation or organization and is not an Affiliate of such person;
 
(ii) the terms “beneficial owner” and “beneficial ownership” shall have the same
meanings as set forth in Rule 13d-3 promulgated by the SEC under the Exchange
Act;
 
(iii) the terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature;
 
(iv) the term “Standstill Period” shall mean the period commencing on the date
of this Agreement and ending 45 days prior to the advance notice deadline for
the submission of director nominations for the 2017 Annual Meeting pursuant to
the Company’s By-laws.
 
Section 4. Representations and Warranties of the Company. The Company represents
and warrants to Tenzing Global that (a) the Company has the corporate power and
authority to execute this Agreement and to bind it thereto, (b) this Agreement
has been duly and validly authorized, executed and delivered by the Company,
constitutes a valid and binding obligation and agreement of the Company, and is
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles and
(c) the execution, delivery and performance of this Agreement by the Company
does not and will not violate or conflict with (i) any law, rule, regulation,
order, judgment or decree applicable to the Company, or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both could constitute such a breach, violation or default)
under or pursuant to, or result in the loss of a material benefit under, or give
any right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding, or
arrangement to which the Company is a party or by which it is bound.
 
Section 5. Representations and Warranties of Tenzing Global. Tenzing Global
represents and warrants to the Company that (a) the authorized signatories of
Tenzing Global set forth on the signature page hereto have the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind it thereto, (b) this
Agreement has been duly authorized, executed and delivered by Tenzing Global,
and is a valid and binding obligation of Tenzing Global, enforceable against
Tenzing Global in accordance with its terms, except as enforcement thereof may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, (c) the execution of this
Agreement, the consummation of any of the transactions contemplated hereby, and
the fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not conflict with, or result in a breach or violation of the
organizational documents of Tenzing Global as currently in effect, (d) the
execution, delivery and performance of this Agreement by Tenzing Global does not
and will not violate or conflict with (i) any law, rule, regulation, order,
judgment or decree applicable to Tenzing Global, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could constitute such a breach, violation or default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which such member is a party or by which it is bound and (e) as
of the date of this Agreement, (i) Tenzing Global is deemed to beneficially own
in the aggregate 2,450,000 shares of Common Stock and (ii) Tenzing Global does
not currently have, and does not currently have any right to acquire, any
interest in any other securities of the Company (or any rights, options or other
securities convertible into or exercisable or exchangeable (whether or not
convertible, exercisable or exchangeable immediately or only after the passage
of time or the occurrence of a specified event) for such securities or any
obligations measured by the price or value of any securities of the Company or
any of its Affiliates, including any swaps or other derivative arrangements
designed to produce economic benefits and risks that correspond to the ownership
of Common Stock, whether or not any of the foregoing would give rise to
beneficial ownership (as determined under Rule 13d-3 promulgated under the
Exchange Act), and whether or not to be settled by delivery of Common Stock,
payment of cash or by other consideration, and without regard to any short
position under any such contract or arrangement.
 
Section 6. Mutual Non-Disparagement. Subject to applicable law, each of the
Parties covenants and agrees that, during the Standstill Period, or if earlier,
until such time as the other Party or any of its agents, subsidiaries,
affiliates, successors, assigns, officers, key employees or directors shall have
breached this Section 6, neither it nor any of its respective agents,
subsidiaries, affiliates, successors, assigns, officers, key employees or
directors, shall in any way publicly disparage, call into disrepute, or
otherwise defame or slander the other Parties or such other Parties’
subsidiaries, affiliates, successors, assigns, officers (including any current
officer of a Party or a Parties’ subsidiaries who no longer serves in such
capacity following the execution of this Agreement), directors (including any
current director of a Party or a Parties’ subsidiaries who no longer serves in
such capacity following the execution of this Agreement), employees,
stockholders, agents, attorneys or representatives, or any of their products




--------------------------------------------------------------------------------




or services, in any manner that would damage the business or reputation of such
other Parties, their products or services or their subsidiaries, affiliates,
successors, assigns, officers (or former officers), directors (or former
directors), employees, stockholders, agents, attorneys or representatives.
 
Section 7. Public Announcements. Promptly following the execution of this
Agreement, the Company shall issue a press release, in form acceptable to
Tenzing Global, announcing Kapoor’s election as a director (the “Press
Release”), which Press Release shall include a quotation from Tenzing Global
reasonably acceptable to the Company. Tenzing Global shall promptly prepare and
file an amendment to the Schedule 13D reporting the entry into this Agreement
and amending applicable items to conform to its obligations hereunder. The
amendment shall be consistent with the Press Release and the terms of this
Agreement, and shall be in form and substance mutually agreed upon by the
Company and Tenzing Global.
 
Section 8. Expenses. Each Party shall be responsible for its own fees and
expenses incurred in connection with the negotiation, execution and effectuation
of this Agreement and the transactions contemplated hereby.
 
Section 9. Specific Performance. Each of Tenzing Global, on the one hand, and
the Company, on the other hand, acknowledges and agrees that irreparable injury
to the other Party hereto may occur in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached and that such injury would not be adequately compensable in
monetary damages. It is accordingly agreed that Tenzing Global, on the one hand,
and the Company, on the other hand (the “Moving Party”), shall each be entitled
to specific enforcement of, and injunctive or other equitable relief to prevent
any violation of, the terms hereof, and the other party hereto will not take
action, directly or indirectly, in opposition to the Moving Party seeking such
relief on the grounds that any other remedy or relief is available.
 
Section 10. Notice. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile or
email (provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:
 
To the Company:
 
Care.com, Inc.
77 Fourth Avenue, 5th Floor
Waltham, MA 02451
Fax No.: (781) 899-1294
E-mail: dmusi@care.com
Attention: Diane Musi
General Counsel
 
with a copy to (which shall not constitute notice):
 
Latham & Watkins LLP
1000 Winter Street
Suite 3700
Waltham, MA 02451
Fax No.: (781) 434-6601
E-mail: susan.mazur@lw.com
Attention: Susan Mazur
 
To Tenzing Global:
 
Tenzing Global Management LLC
388 Market Street, Suite 860
San Francisco, CA 94111
Attention: Chet Kapoor
Email: ckapoor@tenzing-global.com
 
with a copy to (which shall not constitute notice):
 




--------------------------------------------------------------------------------




Morrison & Foerster LLP
425 Market Street
San Francisco, CA 94105
Attention: Murray A. Indick
Facsimile: 415.268.7096
Email: mindick@mofo.com
  
Section 11. Applicable Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without
reference to the conflict of laws principles thereof. Each of the Parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party hereto or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware). Each of the Parties hereto hereby irrevocably submits, with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement in any court other than the aforesaid courts. Each of the Parties
hereto hereby irrevocably waives, and agrees not to assert in any action or
proceeding with respect to this Agreement, (i) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason,
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (iii) to the
fullest extent permitted by applicable legal requirements, any claim that (A)
the suit, action or proceeding in such court is brought in an inconvenient
forum, (B) the venue of such suit, action or proceeding is improper or (C) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.
 
Section 12. Entire Agreement; Amendment and Waiver; Successors and Assigns;
Third Party Beneficiaries. This Agreement constitutes the entire understanding
of the Parties hereto with respect to its subject matter and supersedes all
prior agreements with respect to the subject matter hereof. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings between the Parties other than as set forth in the preceding
sentence. No modifications of this Agreement can be made except in writing
signed by an authorized representative of each the Company and Tenzing Global,
except that the signature of an authorized representative of the Company will
not be required to permit an Affiliate of Tenzing Global to agree to be listed
on Exhibit A and be bound by the terms and conditions of this Agreement. No
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the Parties hereto and their respective successors, heirs,
executors, legal representatives, and permitted assigns. No party shall assign
this Agreement or any rights or obligations hereunder without, with respect to
any member of Tenzing Global, the prior written consent of the Company, and with
respect to the Company, the prior written consent of Tenzing Global. This
Agreement is solely for the benefit of the Parties hereto and is not enforceable
by any other persons.
 
Section 13. Receipt of Adequate Information: No Reliance; Representation by
Counsel. Each Party acknowledges that it has received adequate information to
enter into this Agreement, that is has not relied on any promise, representation
or warranty, express or implied not contained in this Agreement and that it has
been represented by counsel in connection with this Agreement. Accordingly, any
rule of law or any legal decision that would provide any party with a defense to
the enforcement of the terms of this Agreement against such party shall have no
application and is expressly waived. The provisions of the Agreement shall be
interpreted in a reasonable manner to effect the intent of the Parties.
 
Section 14. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
Parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.
 
Section 15. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the Parties
and delivered to the other Party (including by means of electronic delivery or
facsimile).
 
[Signature Page Follows]




--------------------------------------------------------------------------------




 


IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered this
Agreement as of the date first above written.
 
 
CARE.COM, INC.
 
By:
/s/ Sheila Lirio Marcelo
 
Name:
Sheila Lirio Marcelo
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
TENZING GLOBAL  MANAGEMENT LLC:
 
 
 
 
 
 
 
By:
/s/ Chet Kapoor
 
Name:
Chet Kapoor
 
Title:
Managing Partner of Tenzing Global
 
 
Management LLC
 
 
 
 
 
 
 
TENZING GLOBAL  INVESTORS LLC:
 
 
 
 
 
 
 
By:
/s/ Chet Kapoor
 
Name:
Chet Kapoor
 
Title:
Managing Partner of Tenzing Global
 
                 
Investors LLC
 
 
 
 
 
 
 
TENZING GLOBAL  INVESTORS FUND I LP:
 
By:  
Tenzing Global Investors, LLC, its General
 
 
Partner
 
 
 
 
By:
/s/ Chet Kapoor
 
Name:
Chet Kapoor
 
Title:
Portfolio Manager of Tenzing Global
 
 
Investors Fund I LP
 
 
 
 
 
 
 
/s/ Chet Kapoor
 
CHET KAPOOR

  


 






--------------------------------------------------------------------------------




Exhibit A
 
 
Tenzing Global Management LLC
Tenzing Global Investors LLC
Tenzing Global Investors Fund I LP
Chet Kapoor
 
 







